 In the Matter ofQUALITYSHIRTMANUFACTURING COMPANYandUNITED GARMENT WORKERS OF AMERICA, LOCAL No. 181Case No. C-704.-Decided December 15, 1939GarmentManufacturing Industry-Interference,Restraint,and Coercion-Company-Dominated Union:stipulation providing for order directing compliancewith the Actincluding withdrawal of recognition of company-dominated union-Discrimination:two employees transferred to positions where substantially lesswork is available because of union membershipand activityand to discouragemembership in union ; charges of, dismissed as to fouremployees-Reinstate-ment Ordered:discriminatorily transferred employees-BackPay:awarded:from date former position resumed operation after shut-down to date of offerof reinstatement-UnitAppropriate for Collective Bargaining:all employees ofthe respondent,including operators,finishers,cutters, pressers,and shippingclerks, and excluding company officials,janitors,and clerical employees-Repre-sentatives:majority established through consentelection-Collective Bargain-ing:charges of refusal to bargain collectively not sustained.Mr. L. N. D. Wells, Jr.,for the Board.Mr. Karl A. MuellerandMr. Harold E. Mueller,of Fort Worth,Tex., andMr. Joseph A. Padway,ofWashington, D. C., for theUnited.Samuels, Foster, Brownc6McGee,of Fort Worth, Tex., byMr.A. M. HermanandMr. Sproesser Wynn,for the respondent.Mr. Wendell P. Kay, Jr.,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United GarmentWorkers of America, Local Union No. 181, herein called the United,the National Labor Relations Board, herein called the Board, by theRegional Director for the Sixteenth Region (Fort Worth, Texas),issued a 'complaint, dated March 8, 1938, against Quality Shirt Manu-facturing Company, Fort Worth, Texas, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.18 N. L. R. B., No. 53.352 QUALITYSHIRTMANUFACTURING COMPANY353The complaint alleged, in substance, that on or about June 16, 1937,and at all times thereafter, the United represented a majority of therespondent's employees in an appropriate unit; that on or about Sep-tember 20, 1937, and at all times thereafter, the respondent had re-fused and was refusing to bargain collectively with the United; thatthe respondent had dominated and interfered with the formation ofa labor organization known as the Social Benefit Club, herein calledthe S. B. C., and had contributed support to it; that the respondentdiscriminated in regard to the hire and tenure of employment of 14persons named in the complaint, thereby discouraging membershipin the United; and that by the foregoing acts and conduct the re-spondent had interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 of the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondent, the S. B. C., and the United.On March23, 1938, the respondent filed its answer, denying the commission ofthe unfair labor practices alleged, pleading lack of knowledge as tocertain of the facts alleged in the complaint, and making certainallegations by way of an affirmative defense thereto.Pursuant to notice, a hearing was held at Fort Worth, Texas, onMarch 28, 29, 30, and 31, 1938, before Peter F. Ward, the Trial Exam-iner duly designated by the Board.The Board, the respondent, andthe United were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing on the issues was affordedall the parties.In the course of the hearing, the Trial Examinermade rulings on various motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.At the conclusion of the Board's case, theBoard moved for permission to take the deposition of an unavailablewitness after the conclusion of the hearing, with leave to the respond-ent to take counter-depositions in rebuttal.This motion was grantedby the Trial Examiner and his ruling is hereby affirmed.The deposi-tion and counter-depositions were taken on April 13 and 22, 1938,and constitute a part of the record in this case.On April 23, 1938,the respondent filed objections to certain of the questions and answersforming a portion of the depositions.At the hearing the Board, the respondent, and the United enteredinto a stipulation under the terms of which the respondent agreedto post a notice to employees relative to the Social Benefit Club, andagreed to the issuance of a consent order by the Board relative to thecharge of unfair labor practices under Section 8 (2) of the Act. Itwas agreed that the stipulation was to be without prejudice to other 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations of the complaint,and without admitting any of them. OnApril 11,1938, a new stipulation was. substituted under the same con-ditions, by agreement of the respondent and the Board, as follows :STIPULATIONIt is hereby stipulated and agreed by the parties to this pro-ceeding, acting by and through their respective attorneys, thatthe following stipulation shall be entered in and made a partof the record in the above numbered and styled case :It is hereby stipulated by and between counsel for the respec-tive parties herein that the National Labor Relations Boardmay enter an order in this case to the following effect :I.The respondent, Quality Shirt Manufacturing Company,shall :1.Cease and desist from in any manner interfering with, re-straining or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, asguaranteed under Section 7 of the Act;2.Cease and desist from discouraging by any means member-ship in the United Garment Workers of America, Local No.181, or any local union thereof or any other labor organizationof its employees' choosing;3.Cease and desist from in any manner dominating or inter-fering with the administration of any labor organization of itsemployees, from contributing financial aid or support to saidorganization; from recognizing or dealing in any manner withthe Social Benefit Club or any group or committee purporting torepresent the said organization; or from forming or maintainingany groups or designating any individuals to act as the repre-sentatives of the employees for the purpose of collective bargain-ing respecting any of the terms or conditions of employment.II.The respondent shall take the following affirmative actionto effectuate the policies and purposes of the National Labor Re-lations Act :1.The respondent will withdraw all recognition from the So-cial Benefit Club as the representative of its employees or any ofthem for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment;2.The respondent will post notices in conspicuous places aboutits plant stating that the Social Benefit Club is disestablished as QUALITY SHIRT MANUFACTURING COMPANY355the representative of its employees or any of them for the pur-poses of collective bargaining and that the respondent will notextend any recognition to such organization;3.The respondent will inform all its officials and agents, in-cluding superintendents, foremen, and other supervisory em-ployees that they shall not in any manner approach employeesconcerning, or discuss with the employees, the question of theirlabor affiliation or threaten employees in any manner because oftheir membership in any labor organization.The Board hereby approves the stipulation.On June 13, 1938, the Trial Examiner filed an Intermediate Report,overruling objections to the taking of the depositions and other objec-tions upon which no previous ruling had been made, and finding thatthe respondent had not engaged in unfair labor practices within themeaning of Section 8 (5) of the Act as alleged in the complaint, butfinding that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.The Trial Examiner recommended that the respond-ent be ordered to cease and desist from these unfair labor practices,and to offer reinstatement with back pay to four employees.He alsorecommended dismissal of the allegations relating to the respondent'srefusal to bargain collectively.Because of the above stipulation, theTrial Examiner made no recommendation concerning that portion ofthe complaint which charged the respondent with the commission ofunfair labor practices within the meaning of Section 8 (2) of the Act..Exceptions to the Intermediate Report were filed thereafter by therespondent.No exceptions to the Intermediate Report were filed bytheUnited.The Board has reviewed the exceptions to the Inter-mediate Report and, save as they are consistent with the findings,conclusions, and order hereinafter set forth, finds them to be withoutmerit.On January 24, 1939, a hearing for the purpose of oral argumentwas had before the Board at Washington, D. C.The respondent andthe United appeared and were represented by counsel.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.The business of the respondent 1Quality Shirt Manufacturing Company is a Texas corporation,with its offices and plant in Fort Worth, Texas, engaged in the manu-facture, sale, and distribution of men's work shirts, pants, and jack-1The findings in this section are based upon a stipulation of facts. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDets.In 1937, 80 per cent of the raw materials used in the plant, valuedat approximately $100,000 and consisting of cotton goods materialsand thread, were purchased from points outside the State of Texas.Seventy per cent of the finished garments produced by the respondentin 1937, of a total production valued at approximately $175,000, wereshipped from Fort Worth to States of the United States other thanTexas.The respondent operates its plant on a line system of production,and when operating at capacity employs approximately 125 persons.There are two lines for the production of pants, designated as theNo. 1 and No. 2 lines, a shirt line, and a jacket line.The lines operateindependently.IT.THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America, Local Union No. 181, is alabor organization, chartered and instituted by the United GarmentWorkers of America, affiliated with the American Federation ofLabor, admitting to membership persons over 16 years old who areemployed in the manufacture of men's, boys', and children's ready-to-wear clothing.'Social Benefit Club is an unaffiliated labor organization admittingto membership employees of the respondent.ITT.THE BACKGROUND OF THE UNFAIR LABOR PRACTICESA. The organizing campaignThe United began a drive to obtain members among the employeesat the respondent's plant in March 1937.The campaign was suc-cessful, and by May of that year a number of the respondent'semployees had joined the United.Officers of the respondent wereaware of the union activity among the employees. In May therespondent's president, J. P. Hitri, wrote a notice to the employeeson a blackboard placed in a prominent position in the workroom,stating that :"This shop is now and always will be an open shop."He testified that he was led to post this notice because so many of theemployees had been bothering him with questions as to whether theywould have to join the United in order to keep their positions.Although there is some evidence which indicates that several opera-tors were told that the United would obtain a closed shop and thatthey would have to join in order to retain their positions, Hitri couldidentify none of the individuals alleged to have questioned him con-8These facts were stipulated. QUALITY SHIRT MANUFACT'URIN'G COMPANY357cerning the necessity of union membership and none of the witnessesat the hearing testified to having done so.'Sometime early in May, and on or about June 5, 1937, J. P. Hitrimade speeches to all employees in the plant. In the first of the twotalksHitri told the girls that he had discovered that food priceshad substantially increased.He announced that, because of the in-crease, he was raising wages $1 a week throughout the shop. Inthe second speech Hitri announced that he was leaving for Italy tovisit his mother, urged the girls to cooperate with his son duringhis absence, pledged himself to do all he could for them in regardto a wage adjustment on his return, and expressed the hope thatthey would remain the same "happy family" they had always been.Lura Jones, an employee, testified that in one of the talks Hitristated " ... that he hoped we wouldn't do anything that mightcause us all to be laid off."Eula Harter, also an employee, testifiedthat in the latter speech Hitri :... said that there was some rumors going around, somethingabout the girls all joining the Union, and he said he wanted itto be stopped, because he figured that when he could raise themand pay them more money he would say that himself... .Hitri denied mentioning unions in either talk or having them inmind on either occasion.However, pleas for continued cooperationand for continuance of the "happy family" relationship, and promisesto adjust wages at a later time are explicable only in view of theorganizing campaign of the United, since there is no evidence in therecord of anything other than the United which Hitri might haveconsidered a threat to these conditions.Edith Galloway, the respondent's forelady, had at one time been amember of Local 181 of the United but had resigned prior to heremployment by the respondent.She was not satisfied with her ex-perience in the United because "every time I went there was a fightand a fuss and knock-down and drag out."Eula Harter testified, andwe find, that Galloway advised her she would have more work if shevoted against the United in the consent election hereinafter dis-cussed.Galloway did not deny making this statement.B. The consent electionDirect negotiations between the United and the respondent beganearly in June 1937, when Walter B. Sherman, general representative$ Compareplatter of Roberti Brothers, Inc.andFurnitureWorkers Union, Local 1561,8N. L. R. B. 925, where similar notices were posted during the union campaign, andFanny Farmer Candy Shops, Inc.andCommittee for Industrial Organization,10N. L. R. B. 288, where a similar statement was made in a speech to the employees. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the United in Fort Worth, approached Hitri with a request tonegotiate a union contract.Sherman and Hitri agreed to hold aconsent election, under Board auspices, to determine whether theUnited was authorized to represent the respondent's employees.OnJune 10, 1937, J. P. Hitri left Fort Worth for a visit in Italy, leavinghis son, J. R. Hitri, to conduct the business in his absence.OnJune 17, 1937, J. R. Hitri signed an agreement for the election, tobe held the following day. In the election, held as scheduled onJune 18, 1937, there were 94 valid ballots cast, of which 69 werefor the United and 25 opposed.IV.THE UNFAIRLABORPRACTICESA. Discrimination in regard to hire and tenure of employmentThe complaint alleged discriminatory discharges' or lay-offs of14 members of the United between May 21 and October 27, 1937.Therespondent's answer admits certain of the discharges and lay-off s,but denies any discrimination against members of the United.Atthe hearing, upon a motion by the United, the complaint was amendedto withdraw and dismiss without prejudice all charges relating toMay McCammont, Sadie Jackson, Essie Pettegrew, Carrie Pollard,Ruth Boren, Opal Dunton, Velma Jones, and Callie Johnson 4The respondent originally conducted its manufacturing operationson a piece-work basis. In,order to meet competition, a line systemof production was introduced shortly after passage of the NationalIndustrial Recovery Act. In June 1936, Edith Galloway was em-ployed as forelady and was given complete powers of supervisionover work on the lines. J. P. Hitri gave Galloway instructions toweed out slow operators and to speed up production.Of the twolines engaged in the production of pants, the No. 1 line is givenpreference in the work, and the No. 2 line works only when there ismore work to be done than the No. 1 line can handle. Both theselines suspended operations on May 21,.1937.At the time of thehearing the No. 1 line had been recalled to work, but the No. 2 linehad not.Dessie CargillandLeroy Pernell.The Trial Examiner found thatthe evidence did not sustain the allegations of the complaint in respectto these two employees.We concur in his finding and recommenda-tion that they be dismissed.Since no exception has been taken to theIntermediate Report in this respect, we will not discuss the allegeddiscrimination in detail.41n the complaint McCammont was spelled McCammant,Pettegrew was spelled Petti-grew, and Carrie was spelled Carey. QUALITY SHIRT MANUFAC'TURIN'G COMPANY359We find that the respondent has not, by discrimination in regard tothe hire or tenure of employment of Dessie Cargill or Leroy Pernell,encouraged or discouraged membership in any labor organization.Lura Joneshad worked for the respondent somewhat intermittentlyover the past 5 years, on both the No.1 and No. 2 pants lines.She wasemployed on the No. 1 line from the fall of 1936 until May 21, 1937.Jones joined the United in March and took an active part in its mem-bership campaign during the ensuing months.When queried as totheir reasons for joining the United,a number of witnesses attributedtheir action to Jones' persuasive powers.She had a conversation withGalloway in May 1937,in which Galloway complained because Joneshad not invited her to attend meetings of the United.Galloway didnot deny the conversation.Jones was laid off on May 21,1937, whenthe plant shut down.She was recalled to work in September, andwas discharged by Galloway on October 27, 1937.Although Jonestestified that she had never been charged with inefficiency prior to herdischarge,Galloway stated that she had been reprimanded on severaloccasions for poor work.A number of witnesses testified that, on theoccasion of her discharge,Jones permitted the material on which shewas working to gather in such a manner that it was impossible forother operators properly to complete the garments.Galloway warnedJones several times on the day of her discharge and told Jones, "Yourwork over there is awful,"before taking her off her machine.Underall the circumstances,we find that her discharge was not caused byher union membership and activities.We find that the respondent did not discourage membership in alabor organization by discrimination in'regard to the hire or tenure ofemployment of Lura Jones.InezMcAfee(Mrs. Rice)had been employed by the respondent forthe major part of the past 14 years. She became a member of theUnited early in May 1937.McAfee was employed on the No. 1 linewhen it resumed operation in the fall of 1937 until October 27, onwhich date she was discharged by Galloway.The evidence shows thatfor about 3 weeks prior to her discharge,McAfee had been havingtrouble with her machine.Certain parts of the machine came looseseveral times each day and had to be tightened by the machinist.When the parts were loose the machine did not operate properly andstitches would be skipped on garments passing through it.Walsh,the machinist,changed the machines on which McAfee was working onthree occasions.The same trouble occurred on each machine.Walshtestified that, in his opinion, someone was tampering with the machine.On the day of her discharge,McAfee permitted between 150 and 192pairs of pants to pass through her machine bearing skipped stitchesbefore one of the operators further down the line discovered the condi-283029-41-vol. 18-24 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and brought it to Galloway's attention.Galloway removedMcAfee from the line, had- her repair the damaged garments, and thendischarged her.Galloway testified that the reason for the dischargewas not the continued machine trouble, but that McAfee had permittedso many garments to go through the machine without noticing theircondition.Maggie Phillips, who replaced McAfee on the No. 1 line,stated that she had had some similar difficulty but had never allowedmore than 10 garments to' go through before noticing it.J. P. Hitritestified to former difficulty with McAfee's work.While the penaltyof discharge appears rather harsh in this case, since the employee'sdifficulty was caused by machine trouble, the source of which is obscure,the evidence does not convince us that her discharge was motivated byher union membership or activity.We find that the respondent did not discourage membership in alabor organization by discriminating in regard to the hire or tenureof employment of Inez McAfee.Goldie Washingtonhad been employed by the respondent since Sep-tember 1935.She joined the United in March 1937, was active insoliciting membership, and served as a member of the United's organ-izing committee.Washington was one of the union representatives atthe consent election, and has since been elected to the position of uniontrustee.About May 7, 1937, Washington was transferred from the operationwhich she had been performing on the No. 1 line to a different opera-tion on the same line.At the same time, Lola McGaughey was trans-ferred to the No. 2 line.About May 14, 1937, a week before both linesclosed down on May 21, Washington was transferred to the No. 2 lineby Mrs. Galloway.Galloway had never previously evidenced anydispleasure with her except at the time of the playsuit incident, herein-after discussed, and gave no reason for the transfer other than that shewanted her "to work over there for a day."When Washington, a fewdays later, asked if Galloway wished her to go back to the No. 1 line,Galloway again told her, "No, I want you to work over here for today."The No. 2 line has not been recalled to work since the May 21 shut-down.When the plant shut down Galloway told the girls that theywould be recalled when they were needed.Although the No. 1 line hasresumed production, the respondent has never offered to restore Wash-ington to her position on it.The respondent maintains that Washington is a member of the No. 2line and will be called back when there is work available for that line.Galloway, who was solely responsible for Washington's transfer, ad-vanced several reasons for her action, none of which is convincing inthe light of all the evidence. QUALITY S'HIItT M.ANUI'ACTURING COMPANY361The first reason which Galloway offered for shifting Washingtonwas that she slowed up the line by continuous conversations with LolaMcGaughey.Galloway stated "the line girl complained to me con-tinually ... about the work, especially on that side . . ."Her sec-ond reason was that Washington had done personal sewing duringworking hours.As her final reason, Galloway asserted :I taken them [Washington and McGaughey] off of Line 1 becauseI had two girls that came to work for me and had worked for mebefore, I knew what kind of operators they were, and I replacedthem and put those girls on Line 1 in Goldie's and Lola's places.5As to the respondent's first contention, Washington and McGaugheywere originally in consecutive positions on the No. 1 line.Several ofthe respondent's witnesses testified that the two operators frequentlyengaged in conversation.The respondent attempted to demonstratethat these conversations slowed down the work by establishing thatproduction on the line has substantially increased since Washingtonand McGaughey Were transferred.No records were put in evidenceto substantiate this alleged increase, but Galloway testified that pro-duction on the No. 1 line was around 800 garments a day at the time ofWashington's transfer and that it had increased to approximately 900garments a day at the time of the hearing.Washington denied participating in any conversations which wouldimpede work on the line.As for the alleged increase in production,Galloway testified on cross-examination that when she was firstplaced in charge of the lines at the respondent's plant in June 1936,production on the No. 1 line was between 600 and 700 garments aday, that "shortly" afterward it increased to 800 garments, and hadgradually increased since that time. If there was a marked in-crease in production on the No. 1 line after the transfer of Wash-ington and McGaughey, as Galloway first stated, it is not shownthat the increase was in any way due to the transfer. In order toestablish this essential connecting link the evidence should demon-state that other conditions affecting production on the line duringthe period prior to the transfer were the same or similar as thoseprevailing thereafter when the production allegedly increased.Suchevidence is wholly lacking. In fact, Mrs. Galloway stated that shewas still in the process of "changing up" the line :5 Several witnesses for the respondent testified that Washington had impeded work onthe line by calling out to other operators to "slow down."Washington admitted that shehad called"slow down"upon occasion,but alleged that this was a common practice ofmany operators.Neva Pointer,a witness for the respondent,corroboratedWashington'sallegation that other operators, who were still employed at the plant, had also called"slow down."Regardless of what weight might otherwise attach to this testimony,Galloway,who was solely responsible for Washington's transfer,did not state that it wasone of her reasons for transferring Washington,and her failure to advance it as a reasonfor her action eliminates the possibility of justifying the transfer on this ground. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, some operators are better on some operations than they areon others.When I find out what operation they can do, thereis a lot of times in different make of pants that come through Ihave to make some changes, which I do.Galloway admitted that Washington had cooperated in making pos-sible the increase in production from 600 to 800 garments a day.Whether or not the conversations which may have occurred betweenWashington and McGaughey actually slowed up production on theNo. 1 line, the facts indicate that this was not the reason for Wash-ington's transfer to Line 2 on May 14.Whatever conversationsoccurred were effectively halted when Galloway transferred Wash-ington to a different position on the No. 1 line on May 7, movingMcGaughey to the No. 2 line at about the same time. Galloway'sown testimony demonstrated that the alleged conversations actuallyplayed no part in the decision to transfer Washington.6Although Galloway alleged that the line girl "complained .. .continually" about slowness on that part of the line where Washing-ton performed her work,Marie Sherman,the line girl on the No. 1line, testified concerning only one occasion upon which she com-plained ofWashington and McGaughey. Galloway's testimonyidentifies this incident, hereinafter discussed, as the occasion when theplaysuit was made. Sherman admitted that Sally Akin, a witnessfor the respondent, had held up work on two or three occasions, andthat she had reported another operator, Gertie May Stiles, for beingbehind in her work shortly before reportingWashington andMcGaughey:NeitherAkin nor Stiles has been transferred ordischarged.With regard to the second ground advanced by Gallowayas justi-fying this demotion, the evidence indicates that, in March 1937,Washington and McGaughey did some sewing on a child's playsuit atthe plant.Galloway testified that the line girl informed her ofsome delay on the line, that she investigated and found Washingtonand McGaughey with the garment, that she informed them theywere not to do personal sewing on company time, but that, Neverthe-less, buttonholes had been put in the playsuit before closing time thatevening.The evidence indicates that the buttonholes were put' inby the buttonhole operator.All operators are allowed to do per-sonal sewing on the machines before and after working hours andduring recess periods.This appears to have been, at worst, a minor6 Galloway testified, on cross-examination :Q.When you transferred Lola [McGaughey]to Line No. 2 you got Lola and Goldie[Washington]separated,didn't you?A. I did.Q.Why did you transfer Goldie?A. Because I wanted her on Line 2. QUALITY SHIRT MANUFACTURING COMPANY363infraction of the plant rules, and no disciplinary action was taken atthe time of its occurrence.As for Galloway's last reason, neither Pauline Poindexter, whoreplacedWashington in her original position on the No. 1 line, norInez Jackson, who apparently replaced McGaughey, had ever beenpreviously employed by the respondent.?The fact that Washington *vas, at the time of her transfer to theNo. 2 line, taking an active part in the United's organizing campaign,to which Galloway was antagonistic, combined with the contempora-neous anti-union steps taken by the respondent and the inconsistentand insubstantial reasons advanced for that transfer leads us to con-clude that the respondent transferred Washington to the No. 2 linebecause of her union membership and activity.Galloway was ad-mittedly aware that the No. 2 line operates only when there is morethan enough work for the No. 1 line.As we have previously noted,the No. 1 line has been recalled to work since the May 21 shut-down,but the No. 2 line has not.Washington has never been offered re-instatement to the position on the No. 1 line to which she is entitled,"and thus has been unlawfully deprived of the work she would nor-mally have received except for the respondent's discriminationagainst her.We find that by transferring Washington to the No. 2 line.on May14, 1937, because of her union membership and activities the respond-ent has discriminated in regard to hire and tenure of employment,thereby discouraging membership in the United and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Lola McGaugheyhad been employed by the respondent for ap-proximately 4 years preceding her transfer.She joined the UnitedinApril 1937, and thereafter took an active part in the unioncampaign by soliciting members among the respondent's employees.On or about May 7, 1937, Galloway transferred McGaughey from theNo. 1 line to the No. 2 line. She has not been recalled to work sinceboth lines closed down on May 21, 1937.The respondent's -first con-tentions in regard to the transfer of McGaughey are similar to thosediscussed above in relation to the transfer of Goldie Washington.McGaughey is alleged to have slowed down the line by conversationswithWashington.The respondent's contention that an increase in7As Galloway stated, Poindexter is the operator who actually supplanted Washingtonon the No. 1 line.However, Anna Mae Heffner replaced her in her last position on thatline.Heffner has been employed by the respondent for several years. She joined theUnited in March 1937;but resigned prior to the election in June and later was active inthe S. B. C.8In September 1937 Washington was told at a United meeting that Mrs. Galloway hadwanted her at work the previous week. She telephoned Galloway to inquire, but was notoffered work.The work which had been available was "extra"and was not line work. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction on the line since her transfer proves that McGaugheyhad slowed up production must be considered in the light of Gal-loway's admission that McGaughey was on the line when productionfirst increased from 600 pairs a day to around 800, and that she hadhelped to make this increase possible.Furthermore, as we notedabove, there is no proof of substantial similarity in other conditionson the line following her transfer which would make this allegedincrease in production significant.Evidence that McGaughey was awilling and efficient worker is found in the fact that she sometimesaided Sally Akin with her work in addition to performing her owntasks.While the alleged conversations betweenWashington andMcGaughey may have afforded a problem, we do not think thatthey were a factor in the transfer of McGaughey any more than inthe case of Washington.At the same time at which GallowaytransferredMcGaughey to the No. 2 line she moved Washington toa different position on the No. 1 line. If putting a halt to the con-versations had been Galloway's only motive, McGaughey's transferwas totally unnecessary, since it is evident that Washington's trans-fer to a different position on the No. 1 line was sufficient to bringabout the desired result.An additional factor is present in the case of McGaughey whichwas not,present in relation to the discharge of Washington.AnnaMae Heffner, Marie Ashley, and Galloway, all witnesses for the re-spondent, testified that McGaughey had frequently been late to work.Galloway stated that she had repeatedly warned McGaughey abouther lateness.None of these witnesses, however, identified the datesupon which the lateness occurred.McGaughey testified :Well, in the early spring, about three times I was late. Iwon't say positive how many times. But at the time I waslaid off I had not had no complaint, for I don't know how longback.Q. And when was the early spring you were late to work?A. Like in the beginning of the spring, or in January orFebruary.This testimony establishes, at least approximately, the period inwhich the tardiness took place.ApparentlyMcGaughey did notrepeat this offense after she had been warned, and 2 months inter-vened between the instances of lateness and her transfer.MarieAshley, who was in charge of the time clock at the plant, testifiedthat McGaughey rode to work with three other operators who werealso late on occasion.The three other operators have not beendisciplined and are still employed by the respondent, In the light QUALITY SHIRT MANUFACTURING COMPANY365of these facts, McGaughey's lateness quite evidently did not, as amatter of fact, figure in her transfer.'McGaughey was taking an active part in the United's membershipcampaign to which Galloway was openly opposed; the reasons .ad-vanced by the respondent for her transfer are lacking in substanceand bear the marks of afterthought.These facts, taken in con-junction with the respondent's anti-union attitude and actions at thattime, convince us that the respondent transferred her to the No. 2line because of her union membership and activities.As we noted above, Galloway knew that the No. 2 line operatesonly when there is more work than the No. 1 line can handle.McGaughey has never been offered reinstatement to the position onthe No. 1 line to which she is entitled,'° although the No. 1 line hasresumed operations while the No. 2 line has not.We find that the respondent, by transferring McGaughey to theNo. 2 line on May 7, 1937, because of her union membership andactivities, has discriminated in regard to hire and tenure of employ-ment, thereby discouraging membership in the United and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.B. The alleged refusal to bargain collectively1.The appropriate unitThe complaint alleges that production employees, including oper-ators, finishers, cutters, pressers, and shipping clerks, and excludingcompany officials, janitors, and clerical employees, constitute anappropriate bargaining unit within the meaning of Section 9 (b)of the Act. The respondent's answer states that it is withoutknowledge in this particular.However, in agreeing to the consentelection of June 18, 1937, the respondent had agreed to recognizethe United, if victorious, as representing employees in substantially9As in the case of Washington, several witnesses for the respondent testified thatMcGaughey had called out to other operators to "slow down."Witnesses for the respond-ent also alleged that McGaughey was often late in returning to her machine after restperiods.Galloway,who had sole responsibility for McGaughey's transfer, did not advanceeither of these considerations as a reason for her transfer,thus negativing the possibilityof resting the transfer on these grounds.See footnote 5.10 Frances Self, a witness for the respondent,testified that "in the early fall"Gallowayasked her to tell McGaughey to return to work,and that she gave the message to Mc-Gaughey'shusband.When McGaughey went to the plant to inquire for work in Septem-ber or October 1937, apparently in response to this message, Galloway told her that shehad needed her for 2 months but that she now had someone in her place.AlthoughGalloway had McGaughey's address and had often sent messages to McGaughey throughone Carl Thompson prior to May 21,1937,McGaughey never received any message fromGalloway after the shut-down other than the message delivered by Self.Whether or notGalloway actually made an effort during the summer or fall to recall McGaughey, thework was "extra"and was in no sense an offer of reinstatement to her position on theNo. 1 line. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same unit as alleged in the complaint.No evidence was intro-duced to controvert the propriety of the unit alleged.We have oftenfound similar units appropriate.!!We find that all the respondent's employees, including operators,finishers, cutters, pressers, and shipping clerks, and excluding com-pany officials, janitors, and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to the respondent's employees the full benefit of theirright to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.2.Representation by the United of a majority inthe appropriate unitThe complaint alleged that the majority of the employees in theunit had designated the United Garment Workers of America as theirrepresentative for the purpose of collective bargaining on or aboutJune 18, 1937, and thereafter up to the date of the issuance of thecomplaint.In its answer the respondent admitted that a majorityof the employees had so designated the United on or about the datealleged, but maintained that it was without present knowledge asto the right of the United to represent the employees.That theUnited was the representative of a substantial majority of the re-spondent's employees on June 18, 1937, is clear. In the consentelection of that date,. 69 votes were cast for the United and 25against, out of a total of 94 valid ballots.Although there is someindication of defection from the United on the part of some of itsmembers during the organizing campaign of the S. B. C., the evidencedoes not establish that the United ever lost the majority which itpossessed in June.Furthermore, in view of the stipulation relatingto the S. B. C., these defections from the United could not operateto destroy its majority.We find, therefore, that on or about June18, 1937, and at all times thereafter, the United was the duly desig-nated representative of the majority of the employees in the appro-priate unit, and, pursuant to Section 9 (a) of the Act, was the exclu-sive representative of all the employees in such unit for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.3.The alleged refusal to bargainShortly after the consent election, of June 18, Walter B. Sherman,general representative of the United in the Fort Worth area, pre-"See,for example,Matter of Hirsch Shirt CorporationandUnited Garment tiVorkersof America,12 N. L. R. B. 553. QUALITY SHIRT MANUFACTURING COMPANY367sented a proposed contract calling for an increase in the wage scaletoJ.R.Hitri,representing the respondent.Hitri strenuouslyopposed any upward revision of the respondent's wage scale but,on August 3, 1937, wrote Sherman a letter setting forth certaincounterproposals.On August 31, 1937, following an all-day confer-ence, the respondent signed a contract with the United recognizingitas the sole collective bargaining agency for the production em-ployees, establishing the hours of work, and providing for theorderly adjustment of disputes.The fourth paragraph of this con-tractis asfollows :Both parties hereto agree that on or before September 20th,1937, they will enter into conference for the purpose of fixingthewage rates for the employees of the party of the firstpart .. .September 20 was chosen as the date to resume negotiations becauseitwas believed that J. P. Hitri would return from his European visitby that date.Although Hitri did not, because of illness, return toFortWorth until October 11, 1937, the evidence does not dstablishany attempts. by the United to obtain a conference for collective bar-gaining on September 20 or thereafter.In view of these circumstances, we find that the record does notsupport the allegations of the complaint that the respondent refusedto bargain collectively with.the United.Accordingly, the allegationsof the complaint that the respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (5) of the Act will be dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent- set forth in Section IV above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadand have led to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. THE REMEDYAs we have found that the respondent discriminated in regard tothe hire and tenure of employment of Goldie Washington and LolaMcGaughey, we shall order the respondent to offer them immediatereinstatement to their former or substantially equivalent positions.Since each of these employees has suffered a loss in pay from the timethe No. 1 line resumed operation, we shall order the respondent tomake them whole for any loss of pay they have suffered by reason oftheir respective transfers, by payment to each of them of a sum of 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoney equal to the amount which she normally would have earned aswagesfrom the date the No. 1 line resumed operation after the shut-down on May 21, 1937, to the date the respondent offers her reinstate-ment, less her net earnings 12 during said period.We shall also enter an order as provided in the stipulation set forthin the Statement of the Case above.13'Upon the basis of the foregoing findings of fact and upon the entirerecord of the proceedings here, the Board makes the following :CONCLUSIONS OF LAW1.United Garment Workers of America, Local Union No. 181, andSocial Benefit Club, are labor organizations within the meaning ofSection 2 (5) of the Act.2.All the respondent's employees including operators, finishers, cut-ters, pressers, and shipping clerks, and excluding company officials,janitors, and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.3.United Garment Workers of America, Local Union No. 181, isand has been at all times since June 18, 1937, the exclusive represent-ative of all employees in such unit for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4.By discriminating in regard to the hire and tenure and terms andconditions of employment of Goldie Washington and Lola McGaugheyand thereby discouraging membership in the United Garment Workersof America, Local Union No. 181, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.5.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed by Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.12By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his un-lawful discharge and the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union,Local $590,8N. L. It.B. 440.Moniesreceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county,municipal,or other govern-ment or governments which supplied the funds for said work-relief projects.18 Since the respondent has already complied with that portion of the stipulated orderrequiring the posting of notices relative to the S. B. C., we will omit this provision fromthe present order. QUALITY SHIRT MANUFACTURING COMPANY3697.The respondent has not refused to bargain collectively with therepresentatives of its employees, thereby engaging in an unfair laborpractice, within the meaning of Section 8 (5) of the Act.8.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to Dessie Cargill,Leroy Pernell, Lura Jones, and Inez McAfee.ORDERUpon the basis of the above findings of fact, stipulation, andconclusions of law and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, Quality Shirt Manufacturing Company,FortWorth, Texas, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of any labor organization of its employees, from contributingfinancial aid or support to said organization, from recognizing ordealing in any manner with the Social Benefit Club or any group orcommittee purporting to represent the said organization, or fromforming or maintaining any groups or designating any individualsto act as the representatives of the employees for the purposes ofcollective bargaining respecting any of the terms or conditions ofemployment;(b)Discouraging membership in United Garment Workers ofAmerica, Local No. 181, or in any local union thereof, or in any otherlabor organization of its employees, by discharging, laying off, orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment orany term or condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed under Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the-Act:(a)Withdraw all recognition from the Social Benefit Club as therepresentative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment; 370DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Inform all its officials and agents, including superintendents,foremen, and other supervisory employees, that they shall not in anymanner approach employees concerning, or discuss with the em-ployees, the question of their labor affiliation or threaten employeesin any manner because of their membership in any labor organiza-tion ;(c)Offer to Goldie Washington and Lola McGaughey immediateand full reinstatement, without prejudice to their seniority and otherrights and privileges, to their former or substantially equivalentpositions on the No. 1 line;(d)Make whole Goldie Washington and Lola McGaughey for anyloss of pay they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them, respectively,of a sum of money equal to that which she normally would haveearned as wages from the date on which the No. 1 line resumedoperation after the shut-down on May 21, 1937, until the date of theoffer of reinstatement to her, less the amount, if any, of her netearnings during said period, deducting, however, from the amountotherwise due to each of the said employees, monies received by saidemployee during said period for work performed upon Federal, State,county, municipal, or other work-relief projects; and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(e) Immediately post notices in conspicuous places in the respond-ent's plant at Fort Worth, Texas, and maintain such notices for aperiod of at least sixty (60) consecutive days, stating that therespondent will cease and desist in the manner set forth in 1 (a),(b), and (c), that the respondent's employees are free to become orremain members of United Garment Workers of America, Local No.181, that the respondent will not discriminate against any employeebecause of membership or activity in that organization, and that therespondent will take the affirmative action set forth in 2 (a), (b),(c)., and (d) of this Order;(f)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it is, dis-missed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3), of theAct in regard to Dessie Cargill, Leroy Pernell, Lura Jones, andInez McAfee ; and that the complaint be, and it is, dismissed withoutprejudice in so far as it alleges that the respondent has engaged in QUALITY SHIRT MANUFACTURING COMPANY371unfair labor practices within the meaning of Section 8 (3) of theAct in regard to May McCammont, Sadie Jackson, Essie Pettegrew,Carrie Pollard, Ruth Boren, Opal Dunton, Velma Jones, and CallieJohnson; and that the complaint be, and it is, dismissed in so faras it alleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.